



COURT OF APPEAL FOR ONTARIO

CITATION: Crawford v. Carey, 2015 ONCA 40

DATE: 20150122

DOCKET: C59392

Doherty, Rouleau & Watt JJ.A.

BETWEEN

Fred Crawford and Jose Luque

Plaintiffs (Appellants)

and

Ruth Carey, Lilian Ma, Michael Gottheil, David
    Wright, Guy Savoy, Egya Sangmuah, Her Majesty the Queen in Right of Ontario as
    represented by the Attorney General of Ontario, Ron Kashin/Goldenrod
    Investments Incorporated, Fred Dyer/Rivet Development Corporation, Jason
    Bogle/Sack QC & Bogle Law Professional Corporation,
Allan
    Socken/Socken Law Professional Corporation
, and Jeff Shabes/J.E.M.S.
    Paralegal Services Professional Corporation

Defendants (Respondent)

Fred Crawford, for the plaintiffs (appellants)

Scott A. Crocco, for the defendant (respondent) Allan
    Socken

Heard: January 5, 2015

On appeal from the order of Justice Chiappetta of the Superior
    Court of Justice, dated August 27, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We would dismiss the appeal.  The statement does not plead facts as
    against the defendant capable of supporting any of the causes of action as
    pled.

[2]

Like the motion judge, we see no basis upon which to grant the
    appellants leave to amend.  The appeal is dismissed.

[3]

Costs to the respondent in the amount of $2,500, inclusive of
    disbursements and relevant taxes.


